Exhibit 10.82



EXECUTIVE EMPLOYMENT AGREEMENT



This Executive Employment Agreement (“Agreement”) is dated and effective
February 16, 2005 (the “Effective Date”), by and between RS Services of
Connecticut, Inc., f/k/a GlobalNet Acquisition Corp., a Connecticut corporation
with its principal place of business at Two Broadway, Hamden, Connecticut
06518-2697 (the “Company”), and Ronald Ray Sparks (the “Executive”)an individual
residing at 7806 N. Highway 81, Duncan, Oklahoma 73533.



WHEREAS, the Executive was a shareholder of and operated a business known as
R.S. Services, Inc., an Oklahoma corporation (“RS Services”).



WHEREAS, as of the Effective Date, RS Services merged into the Company, a
wholly-owned subsidiary of Host America Corporation (“Host”), pursuant to that
certain Agreement of Merger and Plan of Reorganization of even date (the “Merger
Agreement”) whereby the Company was the surviving entity (the “Acquisition”).



WHEREAS, the Company would not have made the Acquisition unless the Executive
entered into this Agreement.



WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, upon the terms and conditions set forth in this
Agreement.



NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:



1.     

Position.  The Company hereby employs the Executive, and the Executive hereby
accepts such employment, as President of the Company.   The Executive shall
report directly to a designee of the Board of Directors of Host (the “Board”). 
The Company shall provide the Executive with the office facilities and staff
commensurate with his position to enable him to perform his duties hereunder. 
In no event shall the Executive be required to relocate his residence from
Stephens County, Oklahoma in order to perform his duties hereunder.

           

2.

Effective Date and Term of Agreement.  This Agreement shall take effect on the
Effective Date specified above and shall continue thereafter in full force and
effect for three (3) years, until the day and month in the year 2007 (the
“Expiration Date”) that corresponds to the day and month of the Effective Date,
unless earlier terminated or renewed as provided herein.  After the Expiration
Date, unless this Agreement is renewed as set forth below, the Executive shall
be considered an employee at will, and either party will be able to terminate
the employment relationship at any time, for any legal reason or no reason, with
or without notice, but the provisions of Section 8 hereof shall continue in full
force and effect. The Expiration Date shall be automatically extended for
successive periods of one year each (a “Renewal Period”), commencing on the
Expiration Date and on each anniversary of the Expiration Date (the Expiration
Date and each such anniversary, a “Renewal Date”), unless either party gives
written notice to the other on or prior to the Termination Notice Date (as
hereinafter defined) of its or his election not to so extend the term of this
Agreement beyond the then scheduled expiration of the term.  As used herein, the
term “Termination Notice Date” shall mean that date that is sixty (60) days
prior to the next Renewal Date.


B-1

--------------------------------------------------------------------------------

 

3.

Title and Duties; Extent of Services.  The Executive shall promote the business
and affairs of the Company as President.  The Executive shall perform such
duties, and have such powers, authority, functions, duties and responsibilities
for the Company, and/or corporations and other entities affiliated with the
Company, as are commensurate and consistent with his employment in the position
of President and as are directed by the designee of the Board.  The Executive
shall devote his full efforts, time, attention and energies to the business and
affairs of the Company and shall not be otherwise employed; provided, however,
that nothing contained in this Agreement shall prohibit the Executive from
engaging in other activities, whether for investment, family, recreation, civic,
charity, or other purposes, including, without limitation, the ownership by
Executive of a certain cement contracting company,  so long as those activities
do not materially interfere with the ability of the Executive to carry out his
duties and responsibilities hereunder. The Executive also shall have such
additional duties and responsibilities as may be assigned to him by the Board
and that are consistent with his position as President.  The President of the
Company shall be the highest ranking officer of the Company, unless and until
the Company is merged with or into an affiliate or subsidiary of Host in which
event the Executive shall be the highest ranking officer of the RS Services
division of such merged entity.

 

4.

No Conflict.  The Executive represents and warrants to the Company that he is
not subject to any employment agreement, non-competition covenant,
non-disclosure agreement or other agreement, covenant, understanding or
restriction that would prohibit Executive from executing this Agreement and
performing his duties and responsibilities hereunder, or that would in any
manner, directly or indirectly limit or adversely affect the duties and
responsibilities which may now or in the future be assigned to the Executive by
the Company.

           

5.

Compensation and Benefits.

 

5.1   

Salary.  Commencing as of the Effective Date, and continuing until December 31,
2004, the Company shall pay the Executive a salary at an annual rate of One
Hundred Twenty Five Thousand Dollars ($125,000) (the “Salary”).  On at least an
annual basis, commencing January 1, 2005, the Board shall review the Executive’s
performance and may make increases, but not decreases, to the Salary.  At a
minimum, however, the Salary shall be increased commencing effective January 1,
2005 to $137,500 for the calendar year 2005.  The Salary shall be paid in
accordance with the Host’s payroll practices in effect at the time of payment,
but no less frequently than monthly.

           

           

5.2   

Health Insurance and Other Benefits.  The Executive shall be entitled to receive
benefits on the same terms and conditions provided to other officers of Host
Companies including, as applicable, health insurance, life insurance, disability
insurance, if provided, Section 401(k) plan, retirement benefits, if provided,
and any other benefits that are generally made available to Host Companies
officers which will be provided to the Executive on the same terms and
conditions provided to other officers of the Host Companies.


B-2

--------------------------------------------------------------------------------

           

           

5.3   

Vacation; Holiday Pay; Sick Pay.  The Executive shall be entitled to three (3)
weeks of vacation per year for calendar years 2005 and 2006, and four (4) weeks
per year for each calendar year thereafter, during which time his compensation
shall be paid in full, and any unused vacation shall not accrue from year to
year.  For the remainder of calendar year 2004, the Executive shall be entitled
to seven (7) days of such vacation pay.  No monetary equivalent will be allowed
in lieu of actual vacations days.  In addition to vacation days, the Executive
shall not be required to work, but shall be paid for, all days that the Company
and/or Host customarily recognize as holidays.  The Executive shall be entitled
to one (1) week of sick pay each calendar year.

           

           

5.4   

Expense Reimbursement.  The Executive will be provided with a company credit
card.  The Executive may incur reasonable travel and other expenses in
connection with the promotion of the Company’s business. The Executive shall
provide the Company receipts of all charges and the business to which they
relate.  If the Company believes any charges do not qualify under this
provision, then the Company shall send to the Executive a written statement of
the charges and the reasons the Company believes such charges are not expenses
related to the Company’s business. The Company shall directly pay or shall
promptly reimburse the Executive for such other reasonable expenses upon
presentation by the Executive of statements, vouchers, records, and/or such
other supporting documentation as the Company may reasonably request.

           

           

5.5   

Within 180 days from the date hereof, the Company and the Executive shall agree
on an incentive/ bonus compensation plan for the Executive, which shall be
reasonably acceptable to each of the Executive and the Company.

 

5.6   

Intentionally Omitted.

 

5.7   

Term Life Insurance Policies.  The Company recognizes that the Executive owns
two twenty-year term life insurance policies as described in the attached
Schedule A with death benefits payable in the amounts of $300,000 and $500,000,
respectively (the “Life Insurance Policies”).  The Life Insurance Policies
provide for level annual premiums as described in the attached Schedule A for
the remainder of the terms.  In addition to any life insurance that is provided
under Section 5.2 above, the Company agrees to timely pay all premiums on the
Life Insurance Policies for the remaining terms thereof.  The Executive shall
have the sole discretion to name and change from time to time the
beneficiary(ies) under the Life Insurance Policies.


B-3

--------------------------------------------------------------------------------

5.8   

Other Benefits.  The Company shall provide the Executive with such other
executive benefits as are afforded to similar situated officers of the Host
Companies and the Executive shall be entitled to participate in all other Host
and/or Host Companies-wide employee benefits as are available from time to time
excluding so called “golden parachute” payments unless generally offered to
senior executives of the Host Companies, excluding the senior executives of
Host.

 

5.9   

Automobile.  The Company shall provide the Executive with an automobile
allowance of $850 per month.  With respect to such automobile, the Company shall
be responsible for all insurance, taxes, title, maintenance and repairs, with
the exception that the Executive shall pay for routine maintenance (such as oil
changes).  The automobile shall be of a class consistent with past automobiles
used by the Executive while an employee of RS Services.

 

6.

Additional Compensation.

 

6.1   

Stock Options, Commissions and Bonuses.

           

           

(a)

As an additional incentive for the Executive signing this Agreement and the
proper performance of all of his obligations and duties hereunder, Host will
award the Executive incentive stock options to purchase 18,000 shares of Host’s
common stock.  Such incentive stock options shall be granted under Host’s 2003
Stock Option Plan (the “Plan”).  Such options shall be granted as of the
Effective Date but shall only be fully vested (and exercisable by Executive) at
the conclusion of the first year after the date hereof; provided, however, that
in the event the Executive’s employment is terminated either (i) by the Company
without cause, or (ii) under Sections 7.1(c) or 7.1(d), such options shall
immediately vest.  The exercise price of the stock options shall be the fair
market value of Host’s common stock as determined under Article 2, Section
I(A)(2)of the Plan.  Host shall promptly cause any Host common stock issued as a
result of the exercise of such options to be approved for listing on the Nasdaq
Small Cap Market, subject to official notice of issuance.

           

           

           

(b)

The Executive shall be entitled to participate in all Host stock option plans
and/or to receive bonuses or incentive compensation under the conditions and
circumstances as determined by the Board at its discretion so long as the
Executive is treated similarly to other similarly situated executives of the
Company or the Host Companies.

           

           

           

7.

Termination.

 

7.1   

Termination Rights of the Parties.

           

           

           

(a)

Voluntary Termination by the Executive. The Executive may terminate his
employment for any reason whatsoever at any time by giving thirty (30) days’
prior written notice of such termination, whereupon such employment shall
terminate on the earlier of (i) the 30th day following the date on which such
notice is given or (ii) any date prior to the 30th day that is specified by the
Company by written notice to the Executive.


B-4

--------------------------------------------------------------------------------

(b)

Involuntary Termination by the Company for Cause . The Company may terminate the
Executive’s employment for Cause, as defined in this subsection.  For purposes
of this Agreement, the term “Cause” shall mean (i) any willful or grossly
negligent misconduct by the Executive that materially injures the Company or
Host or any of its or their subsidiaries or affiliates (collectively, the “Host
Companies”);  (ii) the Executive's willful refusal to comply with the Company’s
or Host’s rules or policies (which rules or policies must be reasonably and
consistently applied to all similarly situated employees of the Company and the
Host Companies) or to comply with a reasonable written directive from the
designee of the Board consistent with the Executive’s position;  (iii) any
material breach of this Agreement by the Executive that is not cured by the
Executive within thirty (30) days after receiving written notice thereof from
the Company unless such breach or if such breach can have an immediate material
adverse affect on the Company, in which event contemporaneous written notice
shall be provided by the Company and notice thereof have previously occurred;
(iv) any act of dishonesty in the Executive’s relations with the Company or the
Host Companies or any of its directors, employees, or customers that materially
injures the Company or the Host Companies; (v) any act by the Executive of
larceny, embezzlement, conversion or similar act involving the misappropriation
of Company funds in the course of the Executive’s employment; or (vi) a
conviction by the Executive of, or plea of guilty or no contest to, any felony.

           

           

           

The Company shall provide the Executive with written notice specifying the
Cause(s). Any termination of the Executive’s employment for Cause pursuant to
this section shall be effective immediately upon the Executive’s receipt of the
Company’s written notice of termination except as set forth in (iii) above. 
Should the Executive wish to challenge his termination by invoking the
arbitration provisions, he must provide written notice of his request for
arbitration within 30 calendar days after the effective date of termination.

 

(c)

Termination by Death or Disability . The Executive’s employment shall terminate
(i) immediately upon the Executive’s death or (ii) upon receipt of written
notice from the Company following a determination of Disability (as defined
below).  For purposes of this Agreement, the term “Disability” shall mean an
inability to perform the essential functions of the Executive’s position,
provided the Executive has been given reasonable accommodation, for a period of
more than six (6) consecutive months.  A determination of Disability shall be
made by a physician or other medical provider satisfactory to both the Company
and the Executive.

 

(d)

Termination by the Executive for Good Reason.  The Executive shall have the
right to terminate this Agreement for Good Reason, as defined below.  For
purposes of this Agreement, the phrase “Good Reason” shall mean (i) the Company
or Host breaches any provision of this Agreement other than under Section 5.1 or
5.2 and fails to cure such breach within thirty (30) days after receiving
written notice thereof from the Executive unless such breach and notice thereof
have previously occurred; (ii) any


B-5

--------------------------------------------------------------------------------

event of bankruptcy or insolvency in respect of the Company or Host; ((iii) the
Company breaches any of the provisions under Section 5.1 or 5.2;  or (iv) the
Company or Host breaches its obligations under Sections 2 (Post Closing Shares),
3 (Adjustment to the Merger Consideration),  6 (Post Closing Adjustments) or 18
(Rule 144 Reporting) of the Merger Agreement and fails to cure such breach
within thirty (30) days after receiving written notice thereof from the
Executive unless such breach and notice thereof have previously occurred.

 

(e)

Termination Date.  The effective date of any termination of the Executive’s
employment is hereinafter referred to as the “Termination Date.”

 

7.2

Executive’s Right to Compensation Following Termination; Severance Benefits.

           

           

           

(a)

Severance Benefit – Executive’s Voluntary Termination, Death or Certain Other
Terminations.  Upon the Executive’s voluntary termination of employment,
termination of the Executive’s employment on account of his death, termination
by agreement of the parties, or in any other termination by either the Company
or the Executive except as specified in Sections 7.2(b) or (c) below, the
Company shall (1) pay to the Executive all Salary accrued by the Executive
through the Termination Date, (2) pay to the Executive any accrued but
previously unpaid bonuses, and (3) pay or make available to the Executive all
other benefits accrued by or reimbursable to the Executive through the
Termination Date pursuant to Section 5, all in the manner and at the times
provided in Section 5.  Any payments due or benefits owed to the Executive by
the Company under this Section 7.2(a) shall be paid or made available by the
Company to the Executive’s legal representative or heirs, as the case may be,
upon the Executive’s death.

 

(b)

Severance Benefit – Termination by Company Without Cause or by the Executive for
Good Reason.  Upon the Company’s termination of the Executive without Cause or
the Executive’s termination for Good Reason, the Company shall continue to pay
to the Executive all Salary which would have been paid to the Executive through
the Expiration Date of this Agreement.  In addition, the Executive shall be paid
all accrued but previously unpaid bonuses, and continue to pay and provide for
benefits as set forth in Section 5.2. of this Agreement for such period.

 

(c)

Severance Benefit – Termination by the Company because of Disability. Upon
termination of the Executive’s employment because of a Disability, and provided
that the Executive has worked at least one full year for the Company and unless
the Company has provided the Executive with Long Term Disability income
protection insurance (“LTD”) in an amount equal to that provided to other
similarly situated executives of the Host Companies, the Company shall provide a
“Severance Benefit” by (1)


B-6

--------------------------------------------------------------------------------

continuing to pay to the Executive the Salary for one (1) year after the
Termination Date, in the manner and at the time provided in Section 5.1 hereof
and (2) continuing to pay and provide for all benefits set forth in Section 5.2
for one (1) year after the Termination Date, at the same levels of coverage and
other terms and conditions that were in effect immediately prior to the
Termination Date.    If the Company does provide the Executive with LTD, the
Executive shall be entitled to the benefits under 7.2(a) above only. Any
payments of Salary to which Executive is entitled under this section will be
paid out in payments on a weekly basis.  Upon the termination of the Executive’s
employment because of a Disability if the Executive has not worked at least one
full year, then the Executive shall be entitled to the Severance Benefit under
this paragraph but for a period of one (1) year after the Termination Date.

 

(d)

Severance Benefit – Termination by the Company for Cause.  There shall be no
Severance Benefit in the event of termination by the Company for Cause.

           

           

           

7.3

Mitigation.  The Executive shall be under no obligation to mitigate the amount
of any severance payments provided for in Section 7.2 or to seek other
employment following any termination of employment hereunder, and any amounts he
may earn in other employment shall not reduce or offset the severance payments
or other amounts due hereunder.

           

           

           

7.4

Offset.  The Company shall be entitled to withhold or deduct from compensation 
payable by the Company to the Executive under this Agreement, including the
Severance Benefit, but only for loans not repaid by the Executive before the
Termination Date; for the fair market value of Company equipment or property in
the Executive’s possession required to be returned but not returned to the
Company upon its request; or for financial shortages due to any act of larceny,
embezzlement, or conversion or any other similar act involving the
misappropriation of Company funds in the course of the Executive’s employment.

           

           

           

8.

Covenants of Confidentiality, Non-Competition and Non-Solicitation.

 

8.1

Confidentiality.  The Executive will occupy a position of trust and confidence
with the Company.  The Executive acknowledges that during his employment with
the Company hereunder, the Executive will obtain and the Company will disclose
to him and he will learn the confidential affairs and proprietary information of
the Company and its subsidiaries and affiliates, and the Host Companies,
including but not limited to GlobalNet Energy Investors, Inc., EnergyNSync, and
KWM Electronics, that have been developed or acquired by the Company and that
are developed by and belong to the Company, including, without limitation, the
following information (collectively, the “Confidential Information”):  (i) any
and all trade secrets concerning the business and affairs of RS Services and/or
the Company and its subsidiaries and affiliates including, without limitation,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past,


B-7

--------------------------------------------------------------------------------

current and planned research and development, past, current and planned
manufacturing and distribution methods and processes, acquisition opportunities,
customer lists, current and anticipated customer requirements, price lists,
market studies, business plans, computer software and programs (including object
code and source code), computer software and database technologies, systems,
structures and architectures, and any other information, however documented, of
the Company and its subsidiaries and affiliates that is a trade secret; (ii) any
and all information concerning the business and affairs of the Company and its
subsidiaries and affiliates (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and (iii)
any and all notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Company and its subsidiaries and affiliates or
containing or based, in whole or in part, on any information included in the
foregoing.  The Executive further acknowledges that the Company would not hire
the Executive or disclose the Confidential Information to the Executive without
the promises made by the Executive in this Section 8.

 

In light of the foregoing, Executive agrees:

 

(a)

During the term hereof and for a period of three (3) years after the termination
of this Agreement, to keep secret all Confidential Information of the Company
and of any subsidiaries and affiliates of the Company, and not to disclose such
information to anyone outside of the Company or its subsidiaries or affiliates,
or otherwise use such information or his knowledge of it for his own benefit or
for the benefit of any third party, whether the Executive has such information
in his memory or embodied in writing or other physical form, including, without
limitation, use of the trade secrets, trade names or trademarks of the Company,
except with the Company’s prior written consent; and

           

           

           

(b)

To deliver promptly to the Company at the termination of this Agreement, or at
any reasonable time thereafter that the Company may request, all memoranda,
notices, records, reports and other documents (and all copies thereof) relating
to the business of the Company or any of its subsidiaries or affiliates,
including, but not limited to, Confidential Information, which he may then
possess or have under his control.

           

           

           

Notwithstanding any of the foregoing, the term “Confidential Information” does
not include information which (i) is or becomes generally available to the
public other than as a result of any improper disclosure by the Executive or
(ii) the Executive is compelled to disclose by judicial or administrative
process or provided, that in the case of any such requirement or purported
requirement the Executive shall provide written notice to the Company prior to
producing such information, which notice shall be given at as soon as
practicable, and if possible at least ten (10) days prior to the producing such
information, so that the Company


B-8

--------------------------------------------------------------------------------

may seek a protective order or other appropriate remedy.  Furthermore, nothing
in this Agreement shall prohibit the Executive from disclosing any Confidential
Information as is necessary or advisable in connection with any litigation,
arbitration or mediation against the Company or Host.

 

The provisions of this Section 8.1 shall not apply in the event that the Company
terminates the Executive’s employment without Cause or the Executive terminates
his employment for Good Reason.

 

8.2

Competitive Activities.  The Executive expressly recognizes and acknowledges
that the terms and condition of this Section 8.2 are reasonable as to time,
area, and scope of restricted activity, are necessary to protect the legitimate
interests of the Company, and are not unduly burdensome to the Executive. 
Further, the Executive acknowledges that engaging in such activity would violate
the fiduciary duty that the Executive owes to the Company during his employment
by the Company.  For a period (the “Restricted Period”) commencing on the
Effective Date and ending on the three (3) year anniversary of the Executive’s
termination of employment, unless the termination was by the Company without
Cause or by the Executive for Good Reason, the Executive shall not, directly or
indirectly (whether for compensation or otherwise), alone or as officer,
director, stockholder, member, partner, associate, employee, agent, joint
venturer, lender, principal, trustee, salesman or consultant, engage or invest
in, own, manage, operate, finance or control, or participate in the ownership,
management, operation, financing, or control of, or be employed by, associated
with, consult with or in any manner be connected with, lend the Executive’s name
or credit to, or provide consulting services, financial resources or advice to,
or in any other manner provide assistance to, any Person (as hereinafter
defined), that is engaged or plans to engage in business in competition with the
Company, including those activities reflecting a reasonable extension of the
Company’s line or lines of business as of the date hereof or any time during the
term of Executive’s employment with the Company (collectively the “Restricted
Activity”).  The Executive acknowledges that the Company, prior to the Effective
Date, has conducted business in the entire continental United States and
consequently, the Executive shall not engage in the Restricted Activity, in the
continental United States.  However, nothing in this Section 8.2 shall prevent
the Executive from owning less than five percent (5%) of the outstanding
securities of any publicly traded entity.  Furthermore, nothing in this Section
8.2 shall prohibit, regardless of the reason of the Executive’s termination, the
Executive from engaging in any manner in the electrical contracting services
business so long as such business is not competitive with the energy/technology
business of the Company.

           

           

The restrictions in this Section 8.2 shall not apply in the event that the
Company terminates the Executive's employment without Cause or the Executive
terminates his employment for Good Reason.

 

For purposes of this Agreement, the term “Person” shall mean any individual,
corporation, general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or government body.


B-9

--------------------------------------------------------------------------------

 

8.3

No Soliciting of Customers.  The Executive agrees that during the Executive’s
employment by the Company, and for a period of three (3) years after termination
for any reason (the “Restricted Period”), he shall not solicit, interfere with,
influence or endeavor to entice customers or suppliers of the Company or its
present or future subsidiaries or affiliates, in any manner, either directly or
indirectly, to divert their business to any Person and/or away from the
Company.  The Company and the Executive acknowledge and agree that the
Executive’s engaging in the solicitation of customers prohibited hereunder may
disrupt, damage or impair the business of the Company and its present or future
subsidiaries or affiliates, as the case may be, and necessarily involve the use
of Confidential Information (e.g., customer lists) prohibited under Section
8.1.  However, nothing in this Section 8.3 shall prohibit, regardless of the
reason of the Executive’s termination, the Executive from soliciting electrical
contracting services so long as none of such services is competitive with the
energy/technology business of the Company.

           

           

The restrictions in this Section 8.3 shall not apply in the event that the
Company terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason.

 

8.4

No Soliciting of Employees.  The Executive agrees that during the Executive’s
employment by the Company, and for a period of three (3) years after termination
for any reason (the “Restricted Period”), the Executive shall not, directly or
indirectly, either for himself or any other Person, contact or solicit to leave
his or her employment or engagement with the Company, employ or otherwise
engage, or identify for the purpose of being recruited for any other Person, any
of the employees, consultants, agents or independent contractors of the Company
and/or its subsidiaries or affiliates (for this purpose the terms “employees,”
“consultants,” “agents,” and “independent contractors” of the Company shall
include any persons having such status with regard to the Company or its
subsidiaries or affiliates at any time during the twelve (12) months preceding
any solicitation in question). The Company and the Executive acknowledge and
agree that the Executive’s engaging in the solicitation of employees prohibited
hereunder may disrupt, damage or impair the business of the Company and/or its
subsidiaries or affiliates, and may necessarily involve the use of Confidential
Information prohibited under Section 8.1.

 

The restrictions in this Section 8.4 shall not apply in the event that the
Company terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason.

 

8.5

No Unauthorized Use.  The Executive agrees that, in performing work for the
Company and/or its subsidiaries and affiliates, Executive shall not knowingly
use any trade secrets, confidential information or proprietary information
obtained from third parties, including any former employer or any other
organization or individual.  The Executive further agrees that the Executive
shall not bring into the


B-10

--------------------------------------------------------------------------------

premises of the Company any unpublished documents or any other property
belonging to any former employer or any other party to whom the Executive has an
obligation of confidentiality, unless consented to in writing by such former
employer or party.

           

           

8.6

Inventions.  The Executive agrees that any discoveries, inventions, creations or
improvements of whatever nature (collectively “Inventions”) made or conceived by
Executive, solely or jointly with others, after the Effective Date, that are
made with the Company’s equipment, supplies, facilities, trade secrets, or time;
or that relate, at the time of conception of or reduction to practice, to the
business of the Company or the Company’s actual or demonstrably anticipated
research or development; or that result from any work performed by the Executive
for the Company after the Effective Date shall belong to the Company.  The
Executive also agrees that the Company shall have the right to keep any such
Inventions as trade secrets, if the Company so chooses.  In order to permit the
Company to claim rights to which it may be entitled under this Section 8.6, the
Executive agrees to disclose to the Company in confidence all Inventions that
the Executive makes after the Effective Date, and all patent applications filed
by the Executive within two (2) years after termination of his employment.  The
Executive shall, at the Company’s cost and expense, assist the Company in
obtaining patents on all Inventions deemed patentable by the Company in the
United States and in all foreign countries and shall execute all documents and
do all things necessary to obtain patents to vest the Company with full and
exclusive titles thereto and to protect the same against infringement by
others.  For the purposes of this Agreement, an Invention is deemed to have been
made after the Effective Date if the Invention was conceived or first actually
reduced to practice during that period, and the Executive agrees that any patent
application filed within two (2) years after termination of his employment with
the Company shall be presumed to relate to an Invention made during the term of
the Executive’s employment unless the Executive can provide evidence to the
contrary.  The parties acknowledge that as used in this Section 8.6, the term
“Company” shall include Host, or any affiliate or subsidiary of the Company.

 

8.7

Tolling of Restricted Periods during Violations.   The Executive acknowledges
and agrees that it is the intent of the parties that the Company should have the
benefit of the restrictions in Section 8.2, 8.3,and8.4for the period following
termination of his employment set forth in such Sections.  The running of the
Restricted Period shall be tolled during any time of the Executive's violation
of such restriction, and that time of violation shall be added to the end of the
Restricted Period once the violation(s) cease, for the particular restriction
that has been violated.  Therefore, the Executive acknowledges that if he
violates the restrictions in Section 8.2, 8.3,or 8.4, the resulting tolling and
extending of the Restricted Period would result in a Restricted Period, for the
particular restriction that has been violated, of greater than two (2) years.


B-11

--------------------------------------------------------------------------------

           

           

9.

Remedies for Breach of Covenants in Section 8.  In addition to the rights and
remedies provided in Section 10.10 and without waiving the same, if the
Executive breaches any of the provisions of Section 8, the Company shall have
the following rights and remedies, in addition to any others, each of which
shall be independent of the other and severally enforceable:

           

           

(a)

The right and remedy to have such provisions specifically enforced by any court
having equity jurisdiction together with an accounting for any benefit or gain
by the Executive in connection with any such breach.  The Executive specifically
acknowledges and agrees that any breach of the provisions of Section 8 may cause
irreparable injury to the Company and that money damages may not provide an
adequate remedy to the Company.

           

           

           

(b)

The right and remedy to require the Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits (hereinafter collectively referred to as the “Benefits”) derived or
received, directly or indirectly, by the Executive as a result of any
transactions constituting a breach of any of the provisions of Section 8,
Executive hereby agreeing to account for and pay over the Benefits to the
Company.

           

           

           

(c)

The right to terminate the Executive’s employment pursuant to Section 7.1(b).

 

(d)

Upon discovery by the Company of a breach or threatened breach of Section 8, the
right to immediately suspend payments to Executive under Section 7.2 and under
Section 2(d) of the Merger Agreement, pending a resolution of the dispute.

 

(e)

If any covenant contained in Section 8 or any portion thereof is hereafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants contained therein, which shall be given
full effect, without regard to the invalid portions, and any court having
jurisdiction shall reform the covenant to the extent necessary to cause the
limitations contained therein as to time, geographical area and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interest of
the Company and to enforce the covenant as reformed.  The parties hereto intend
to and hereby confer jurisdiction to enforce the covenants contained in Section
8 upon the courts of any state or other jurisdiction in which any alleged breach
of any such covenant occurs.  If the courts of any of one or more of such states
or other jurisdictions shall hold such covenants not wholly enforceable by
reason of the scope thereof or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other states or jurisdictions
as to breaches of such covenants in such other respective


B-12

--------------------------------------------------------------------------------

states or jurisdictions, and the above covenants as they relate to each state or
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

           

           

           

10.

General Provisions.

 

10.1

Entire Agreement.  This Agreement represents the entire agreement of the parties
and supersedes any prior understandings, agreements or representations by and
between the Company and the Executive with respect to the arrangements
contemplated hereby.  No prior agreement, whether written or oral, shall be
construed to change, amend, alter, repeal or invalidate this Agreement.  This
Agreement may be amended only by a written instrument executed by both parties.

 

10.2

Waiver.  No consent to or waiver of any breach or default in the performance of
any obligations under this Agreement shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations.  Failure on the part of either party to
complain of any act or failure to act of the other party or to declare the other
party in default, irrespective of the duration of such failure, shall not
constitute a waiver of rights.  No waiver shall be effective unless it is in
writing, executed by the party waiving the breach or default.

 

10.3

Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto, their respective successors and assigns and, in the case of
the Executive, his heirs.  Neither the Executive nor the Company may assign or
transfer any or all of their respective rights or obligations under this
Agreement.   The Company agrees to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.

           

           

10.4

Severability.  In the event that any provision of this Agreement should be held
unenforceable by a tribunal of competent jurisdiction, including an arbitrator
or a court, such tribunal is hereby authorized to amend such provision so as to
be enforceable to the fullest extent permitted by law, and all remaining
provisions shall continue in full force without being impaired or invalidated in
any way.

 

10.5

Governing Law.   This Agreement, the rights of the parties hereunder, and any
and all claims arising from, or, in any way related to, this Agreement shall be
governed, interpreted, construed and enforced in accordance with the laws of the
State of Oklahoma.

           

           

10.6

Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or three days after


B-13

--------------------------------------------------------------------------------

deposit in the United States Post Office, by registered or certified mail,
postage prepaid, return receipt requested, addressed to the other party at the
address shown above, or at such other address or addresses of which either party
shall notify the other in accordance with this Section 10.6.

 

10.7

Counterparts.  This Agreement may be executed in counterparts, all of which
together shall for all purposes constitute one Agreement, binding on each of the
parties even if both parties may not have signed the same counterpart.

 

10.8

Pronouns.  In this Agreement, the use of any gender shall be deemed to include
both genders, and the use of the singular shall include the plural, wherever it
appears appropriate from the context.

           

           

10.9

Attorney Fees.  If any legal action or other proceeding, including arbitration,
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorney fees, court costs and all expenses even if not taxable as court costs,
incurred in that action or proceeding, in addition to any other relief to which
such party may be entitled.

           

           

10.10

Arbitration.

 

(a)

Subject to the Company’s right to pursue injunctive relief or specific
performance from a court of competent jurisdiction with respect to Section 8 or
Section 9, any and every dispute of any nature whatsoever that may arise between
the parties hereto, whether sounding in contract, statute, tort, fraud,
misrepresentation, discrimination or any other legal theory, including but not
limited to (i) any claims arising out of or relating to this Agreement, (ii) any
claim arising out of the termination of Executive’s employment, or (iii) any
claim for discrimination (e.g., sex, sexual harassment, race, national origin,
age, religion or disability) or retaliation, whether statutory or otherwise
(e.g., claims under the Fair Labor Standards Act, the Family and Medical Leave
Act, Title VII of the Civil Rights Act of 1964 or any other similar federal,
state or local law), shall be submitted to, and determined by, binding
arbitration in accordance with the then-current commercial arbitration rules of
the American Arbitration Association, to the extent such rules do not conflict
with the provisions of this Section 10.10 or applicable law.

           

           

           

(b)

Should either party wish to initiate arbitration, the party must first notify
the other party of the dispute in writing within a reasonable time after the
occurrence, event, or alleged breach of this Agreement giving rise to the
dispute, or within a reasonable time after the party in the exercise of due
diligence became aware of the occurrence, event, or alleged breach, except that
such notification must be given within 30 days in the event of termination for
Cause under Section 7.1(b).  The arbitration shall be conducted by a single
neutral arbitrator.  The parties shall endeavor to


B-14

--------------------------------------------------------------------------------

select a neutral arbitrator by mutual agreement.  If such agreement cannot be
reached within 30 calendar days after a dispute has arisen which is to be
decided by arbitration, any party or the parties jointly shall request the
American Arbitration Association to submit to each party an identical panel of
seven persons.  Alternate strikes shall be made to the panel, commencing with
the party bringing the claim, until the name of one person remains, who shall be
the neutral arbitrator.  The parties may, however, by mutual agreement, request
the American Arbitration Association to submit additional panels of possible
arbitrators.  The arbitrator shall have the power to determine all matters
incident to the conduct of the arbitration, including without limitation all
procedural and evidentiary matters and the scheduling of any hearing.  The award
made by the arbitrator shall be final and binding upon the parties and the
subject matter.  The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1‑16, and judgment upon the award of the arbitrator
may be entered by any court having jurisdiction thereof.  Unless otherwise
agreed by the parties, the arbitration shall be held in Oklahoma City, Oklahoma.

 

(c)

This Section 10.10 shall not prevent either party from seeking a temporary
restraining order or preliminary injunctive relief from a court of competent
jurisdiction in order to preserve its rights under this Agreement.  In the event
a party seeks such injunctive relief pursuant to this Agreement, such action
shall not constitute a waiver of the provisions of this Section 10.10, which
shall continue to govern any and every dispute between the parties, including
without limitation the right to damages, permanent injunctive relief and any
other remedy, at law or in equity.

           

           

           

(d)

The Company and the Executive each waives any right to trial by jury of any
dispute of any nature whatsoever that may arise between them, including, but not
limited to, those disputes relating to or involving, in any way, the
construction, performance or breach of this Agreement or any other agreement
between the parties, notwithstanding any contrary provisions of any federal,
state or local law, regulation or ordinance.

 

(e)

By execution of this Agreement, each of the parties acknowledges and agree that
such party has had an opportunity to consult with legal counsel about the terms
and provisions of this Agreement, including the provision in Section 10.10(d)
above that each party knowingly and voluntarily waives any right to a trial by
jury of any dispute pertaining to or relating in any way to the transactions
contemplated by this Agreement.


B-15

--------------------------------------------------------------------------------

           

           

           

10.11

Indemnification.  Provided Executive is not in material default under this
Agreement, the Company shall indemnify, defend and hold the Executive harmless
to the maximum extent permitted by law for any losses, damages, liabilities,
expenses (including legal fees and expenses), costs, or payments incurred by the
Executive in connection with or as a result of the performance of his services
in any authorized capacity on behalf of the Company or any Host Energy
Management Division, as defined in the Merger Agreement, except to the extent
any such losses, damages or the like are caused by the activities described in
Section 7.1(b) or otherwise caused by Executive’s gross negligence or bad
faith.  Further, if the Company or any Host Companies has at any time one or
more liability insurance policies in effect which insures executive officers of
the Company or any of the Host Companies for errors, omissions, or otherwise,
then that policy or those policies shall be extended to cover the Executive. 
The Company, for itself and its affiliates, does hereby agree and acknowledge
that the indemnification provided for in this Section 10.11 is absolutely
essential as a condition for the Executive to enter into this Agreement.  The
Company agrees that the indemnification provided for in this Agreement is fair
and reasonable, and the Company will never assert in any manner under any
circumstances that any of these indemnification provisions are in any way
unenforceable for any reason.

           

           

11.

Guaranty by Host America Corporation.  Host America Corporation hereby
unconditionally and irrevocably guaranties to the Executive and his successors
and assigns, as a primary obligor and not merely as a surety, the full and
punctual payment of all sums now owing or that may in the future may be owing by
the Company hereunder.  The Executive shall not be required to exhaust any right
or remedy or take any action against the Company or any other person or entity
to enforce such guaranty.

           

           

12.

Restrictive Covenant Agreement.    Should there be any conflict between the
terms of this Agreement and that certain Restrictive Covenant Agreement among
the Company, Host and Executive, the terms of the Restrictive Covenant Agreement
shall govern.



B-16

--------------------------------------------------------------------------------

            In witness whereof, the parties have signed this Agreement as of the
date written above.



EXECUTIVE

          

COMPANY

                                                                           

                                                                           

GLOBALNET ACQUISITION CORP.

 

 

/s/ Ronald Ray Sparks                         

By:       /s/ Geoffrey Ramsey                            

Ronald Ray Sparks

Name:  Geoffrey Ramsey

Title:     President

 

 

By signing below, Host America Corporation is specifically obligating itself and
agreeing to be bound by provisions of Sections 6.1 and 11 above.

 

HOST AMERICA CORPORATION

 

 

By:       /s/ Geoffrey Ramsey                            

Name:  Geoffrey Ramsey

Title:     Its President








B-17





